 FMC CORPFMC Corporation,Cable Crane and Excavator Divi-sionandUnited Automobile,Aerospace and Ag-ricultural ImplementWorkers of America, Inc.Cases 18-CA-7654and 18-CA-7971July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 24, 1983, Administrative Law JudgeGeorge Norman issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs to which the Re-spondent filed an answering brief. On February 6986, pursuant to the Board's remand order of Jul;y6,1984,AdministrativeLaw Judge William A.Gershuny issued the attached supplemental deci-sion.The General Counsel and the Charging Partyfiledexceptions and supportingbriefs.The Re-spondent filed exceptions and a supporting brief' towhich the Charging Party filed a reply brief. TheRespondent also filed a brief in response to theGeneral Counsel's andthe Charging Party's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and thesupplemental decision and the record in light of theexceptions and briefs and has decided to affirm thejudges'rulings,findings,2and conclusions only tothe extent consistent with this Decision and Order.Before setting forth our rulings on each of theissues raised by the complaints,the decision, andthe supplemental decision, we shall first summarizethe background of the case.As set out below, the complaint in Case 18-CA-7654 alleged that the Respondent violated Section8(a)(5), (3), and (1) and Section 8(d) by unilaterallytransferring the manufacture of Sea Hawk pedestalcranes from its unionized Cedar Rapids,Iowa facil-ity to its nonunionized Bowling Green, Kentuckyplant and further violated Section 8(a)(5) and (1)by failing to bargain in good faith during conces-sionbargaining requestedby theRespondentiTheRespondent thereafter filed a motion to dismiss the complaintson the basis that the controversy was moot.The Charging Party filed aresponseWe findno merit to the Respondent's arguments in support ofitsmotion and deny it.! The Respondent,the General Counsel,and the Charging Party haveexcepted to some of the judges'credibility findings.The Board'sestab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Prod-ucts,91NLRB544 (1950),enfd.188 F.2d 362(3d Cir.1951)We havecarefully examined the record and find no basis for overruling the find-ings.290 NLRB No. 62483during the term of the parties'contract.The com-plaint also alleged that certain supervisors madethreats and engaged in interrogations which violat-ed Section 8(a)(1) and further violated Section8(a)(5) by directly dealing with employees in aneffort to get employees to agree to the proposedconcessions.The complaint in Case 18-CA-7971,also more fully detailed below,alleged that the Re-spondent violated Section 8(a)(5), (3),and (1) andSection 8(d) by failing to bargain about the deci-sion to transfer certain admitted bargaining unitwork(small crawler cable cranes)from its union-ized Cedar Rapids plant to its nonunionized Bowl-ing Green and Lexington,Kentucky facilities andfurther violated Section 8(a)(5) and(1) by failing tobargain about the effects of the transfer and failingto provide certain requested information regardingthis decision and its effects.The complaints in Cases 18-CA-7654 and 18-CA-7971 werethe subject of a hearing beforeJudge Norman in March and May 1983.On Octo-ber 24,1983, Judge Norman issued a decision dis-missing the complaints in their entirety.RegardingCase 18-CA-7654,he summarily found,inter alia,thatvarious allegedly unlawful supervisory re-marks and inquiries concerning the Sea Hawkwork were expressions of opinion of "lower eche-lon people"thatwere not authorized by the Re-spondent and that such conduct did not show thatthe Respondent acted in retaliation in transferringthe Sea Hawk in violation of Section 8(a)(3). Hedid not make any specific factual findings regard-ing any of the seven allegedly unlawful statementsnor did he decide whether they separately consti-tuted 8(a)(1) violations or whether they-were indic-ativeof direct dealing in violation of Section8(a)(5).3With respect to the complaint allegationsof Case 18-CA-7971,Judge Norman found thatthe 6-month 10(b) period commenced with the Re-spondent's announcement to the Union on May 24,1982, of its decision to transfer unit work and thatthisperiod had run by the date on which thecharge in that case was filed-December 1, 1982.Thus,the judge found that Section 10(b) precluded' In finding that these remarks did not show retaliatory intent, thejudge recommended "the dismissal of the 8(a)(3) allegation with respectto the interrogations and remarks by the supervisory personnel concern-ing the Sea Hawk decision " It appears that the judge's reference to an8(a)(3) allegation in this context is an inadvertent error as the complaintdoes not allege that these remarks violated Sec. 8(a)(3). It is not clear,however,that the judge's discussion there was intended to dispose of allthe 8(a)(1) allegations where the judge set out none of their specifics andsimply referred to them as statements"concerning the Sea Hawk deci-sion" and made by "lower echelon people"We note also that one of thealleged unlawful remarks was attributed to the plant manager and severalremarks and inquiries concerned employee thoughts about concessionswithout reference to the Sea Hawk decisionAccordingly,we do notread Judge Norman's decision as containing recommendations regardingthe disposition of these alleged 8(a)(l) violations. 484DECISIONSOF THE NATIONAL LABORRELATIONS BOARDconsideration of the allegations pertaining to thetransfer decision as well as the allegations pertain-ing to the failure to engage in effects bargainingand to supply the requested information,which hefound were dependent on and subsidiary to an obli-gation to bargain about the decision.He thus dis-missed this complaint without further discussion.By order datedJuly 6,1984, the Board remand-ed this case to the chief administrative law judge(Judge Norman having retired on December 31,1983) for designation to another judge who was tomake specific factual and legal findings regardingthe 8(a)(1) allegations of threats and interrogationsinCase 18-CA-7654. The orderalso directed thedesignated judge to make specific factual and legalfindings regarding the 8(a)(5) effects bargaining andinformation allegations of Case 18-CA-7971. A de-cision on all the issues in both cases was held inabeyance pending the issuance of the supplementaldecision.Thereafter,Judge Gershuny,towhomthis case was assigned,issued a supplemental deci-sion on February 6, 1986.He set forth the factualfindings pertaining to the seven alleged 8(a)(1) in-terrogation and threat allegations,finding that sev-eral of the statements violated the Act and dismiss-ing the others.He further found that the Unionhad requested bargaining about the effects of thedecision to transfer small crawler cranes on June 2,1982, and that,as admittedby theRespondent, noeffects bargaining had taken place. He failed to ruleformally on this 8(a)(5) allegation,however,findingit intertwined with and dependent on the decisionbargaining allegation,which he found that he wasnot authorized to rule on as it had not been includ-ed in the Board's remand order.With respect tothe information request allegation,he found thattheUnion had requested certain information onJune 2,1982, but he otherwise failed to set forthfacts or to rule on the information request issue,noting that the parties'briefs didnot "address" therelevance of each item requested or the adequacyof each piece of information provided by the Re-spondent.Turning now to the merits of this case, we findas follows:A. Case 18-CA-76541.The complaint in Case 18-CA-7654allegedthat the Respondent violated Section 8(a)(5) and(1) and Section 8(d) in various respects. First, itwas alleged that the Respondent unilaterally andwithout the consent ofthe Unionrelocated certainalleged bargaining unit work(the manufacture of aSea Hawk pedestal crane) from its unionized CedarRapids,Iowa plant to its nonunionized BowlingGreen,Kentucky facility.Second, it was allegedthat,by this transfer, the Respondent sought toevade its contractual obligation.Judge Norman dismissed both these allegations.He found that Sea Hawk was a new product lineand that the decision to build it at Bowling Greendid not involve a transfer of bargaining unit work.Thus he found that despite the fact that employeesbelieved, based on the statements and actions ofcertain supervisors and anticipatory preparations atthe Cedar Rapids plant, that Sea Hawk would bemanufactured at Cedar Rapids, the Respondentwas not obligated to bargain with the Union re-garding its decision to produce Sea Hawk at Bowl-ingGreen and therefore did not violate Section8(a)(5) and (1) and Section 8(d) when it failed todo so. He further found that the decision toproduce Sea Hawk at Bowling Green was prompt-ed by legitimate business considerations,includingthe fact that Bowling Green was the principal man-ufacturing site for most of the Respondent's pedes-talcranes.He further found that, at most, therewas a loss of work at Cedar Rapids on the produc-tion of one Sea Hawk prototype and that this losshad a de minimis effect on employees.We agree with Judge Norman's dismissal ofthese 8(a)(5) and(1) and 8(d) allegations for thefollowing reasons.First,regarding the 8(a)(5) alle-gation that is based on the specific proscription ofSection 8(d), we rely on the Board's later decisioninMilwaukee Spring Division,268 NLRB 601 (1984)(Milwaukee Spring II).4Here, as was found inMil-waukee Spring II,there is no evidence that the par-ties' contract contained a provision which restrict-ed or otherwise preserved the performance of theSea Hawk work to the Cedar Rapids facility. Simi-larly, there is no clause which restricts the Re-spondent's decision-making regarding work reloca-tion.Accordingly, we find that the Respondent didnot modify the parties' contract and thus did not4 Subsequent to the issuance ofMilwaukee Spring!!,supra,the GeneralCounsel in this case filed a motion to withdraw its exceptions to theextent that its earlier-filed exceptions relied on the Board's decision inMilwaukee Spring Division,265 NLRB 206 (1982)(Milwaukee Spring !)That motion was grantedWe note,however,that the Charging Party,which had separately excepted to the judge's findings on these issues, didnot join in this motion to withdraw Hence,the issue remains before usfor our consideration.InMilwauAee Spring !!,268 NLRB 601 (1984),the Board found thatthe respondent did not violate Sec 8(a)(5) and Sec 8(d) when it failed toobtain the union's consent to its decision to transfer certain bargainingunitwork from one location to another.In so doing, the Board foundthatwhile an employer may not unilaterally institute proposed changes incontractual terms and conditions of employment which are mandatorysubjects of bargaining,Sec. 8(d) proscribes unilateral modification of con-tractual terms only where the modified term is contained in the contract.The Board found that the parties'contract did not contain a clause re-quiring the bargaining unit work in question to remain at the Milwaukeeplant and that the relocation did not disturb existing wages and benefitsof unit employeesThus,the Board found that the respondent did not un-lawfully modify the terms of the contract in violation of Sec. 8(d) whenit transferred the work FMC CORP.violate Section 8(a)(5) as defined in Section 8(d)when it decided to manufacture the Sea Hawkcrane at its Bowling Green facility.5We furtherdismiss the second alleged theory of an 8(a)(5) vio-lation.Thus,we find that the unilateral transfer ofthe Sea Hawk crane work did not violate the Acteven if it were bargaining unit work.We note inthis regard that the credited testimony,as found byJudge Norman, shows that the decision to manu-facture the Sea Hawk crane at Bowling Green in-vQlved a number of business reasons,includinghigher productivity,lower scrap costs,and lowerwage rates at Bowling Green as well as the factthat Bowling Green was the Respondent's principalpedestal crane manufacturing site.We thus findthat the Respondent's decision to manufacture SeaHawk at Bowling Green did not violate Section8(a)(5) under any of the views expressed inOtis El-evator Co.,269 NLRB 891 (1984)(Otis Elevator II).In adopting Judge Norman's conclusion that theRespondent did not violate Section 8(a)(5) by re-moving the Sea Hawk prototype from CedarRapids to Bowling Green,we find it unnecessaryto rely on his finding that the loss of such workwas de minimis.Rather,we note that the GeneralCounsel,in contending that the transfer of the SeaHawk project was unlawful,did not allege orargue that the removal of the Sea Hawk prototypealone violatedthe Act.We further find that theissueof whether the removal of the prototypealone was unlawful was not fully litigated.6°InMember Johansen's view,Sec 8(d) defines the duty to"bargaincollectively."It is an"unfair labor practice"as defined in Sec 2(8), pur-suant to Sec.8(ax5) and 8(bX3) "to refuse to bargain collectively " Sec.8(d)merely defines conduct which will violate either Sec 8(a)(5) or8(b)(3). Sec.8(d) is not itself violated by that conduct°Chairman Stephens does not reach the question whether,assumingthe production of the Sea Hawk were unit work at Cedar Rapids, thedecision to subcontract it to another plant would be a mandatory subjectof bargaining under theOtis ElevatortestRather,he would affirm theJudge's finding,based on the credited testimony of Division ManagerRobert Price, that the Respondent's initial decision regarding the locationfor producing the Sea Hawk was the decision to manufacture it at Bowl-ing Green.Thus,itnever became unit work at Cedar Rapids and there isno work transfer issue in the case,at least so far as production of the SeaHawk is concerned.Chairman Stephens agrees with the judge that thiswas a decision regarding the location in which manufacturing of a newproduct line would be started up and that such decisions are entrepre-neurial decisions that are not subject to a bargaining obligation under theAct.With respect to the work on the Sea Hawk prototype,Chairman Ste-phens would find that the work of building at least one Sea Hawk proto-type was removed from the bargaining unit. He reaches this conclusionon the basis of the credited evidence that the building of prototypes wascustomarily done at Cedar Rapids and that a decision to build one proto-type at Cedar Rapids had been prepared for and publicly announced. Hedoes not,however,agree with the judge's conclusion that loss of thiswork resulted in only a"de minimis" loss to the employees and that uni-lateral removal of the work could therefore not constitute a violation ofSec 8(a)(5)Obviously the loss of 500 hours of work on the prototypeharmed Cedar Rapids employees who were laid off and who could haveperformed that work Chairman Stephens would find a violation of Sec.8(a)(5) in the unilateral removal of that work from the bargaining unitbecause none of the reasons,other than wage rates, which the Respond-4852.The complaint also alleged that the Respond-ent violated Section 8(a)(1) by seven separate state-ments of Cedar Rapids supervisory personnel, i.e.,thatPlantManager McCafferty,at an employeemeeting,threatened employees with a loss of exist-ing jobs if concessions were not supported; thatPowers,a supervisor,interrogated employees re-garding concessions and threatened them with lossof jobs;that Chesmore,a supervisor,unlawfully in-terrogated employees concerning their position onconcessions and threatened them with loss of work;thatKlingman,a supervisor,interrogated employ-ees on their positions on concessions;that Uldrich,a supervisor,threatened employees with loss ofwork if concessions were not agreed to; that Hoot-man, a supervisor,interrogated an employee con-cerning his and other employees'views on conces-sions and threatened him with loss of employmentif concessions were not accepted;and that Wolfe, asupervisor,threatened employees with loss of jobsif concessions were not accepted.As noted above,Judge Norman did not set outfactual findings with respect to any of these allegedstatements.On remand,Judge Gershuny in his sup-plemental decision made various findings on theseallegations.We agree with Judge Gershuny's find-ing that Wolfe and Chesmore's statements violatedtheAct and that McCafferty's,7Hootman's, andUldrich's8 remarks did not.Contrary to the judge,however,we do not find that Powers' and Kling-man's statements violatedthe Act.Regarding Powers,the judge found that Powersasked employee Brundrett"what did the guys outin the shop" think of the concessions and expressedthe opinion that salaried employees were makinggreater concessions than were hourly employees.The judge found this inquiry violated Section8(a)(1).We disagree.The record shows that con-cessionswere a common topic of conversationaround the plant.The record also shows that Brun-drett was a union shop steward and that the natureof the inquiry,which took place in Brundrett'swork area,was general and nonthreatening. Ac-cordingly,we do not find this inquiry violated Sec-ent offered as its entrepreneurial reasons for locating the productionworkon the Sea Hawk at BowlingGreenwould apply to the removal ofthe work on this prototype.ChairmanStephenswould findthat the deci-sion to remove this particularworkwas clearly a mandatory subject ofbargainingunderOtisr In dismissing the allegation regardingMcCafferty, we rely only onthe judge's finding that employee Brundrett's testimony on the point wasvague and uncertain. While the judge further found that employee Dusiltestifiedthat no such threat was made,we note there were anumber ofemployee meetings and no evidence that Dusil and Brundrett attendedthe same one.Thus,contrary to the judge's indication,Dusil's testimonyis not necessarily inconsistent with that of Brundrett.°We finditunnecessary to pass on the allegation regardingUldrichbecause thefinding ofsuch an additional violation would be cumulative 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion 8(a)(1). See,e.g.,SunnyvaleMedical Clinic, 277NLRB 1217 (1985).The judgealso found that Supervisor Klingman'sinquiry ofemployee Feiereisen regarding whatFeiereisen thought were the feelingsof the employ-ees about the concessions violated Section 8(a)(1).We do not agree.The recordshows that theremark occurred in a conversationdescribed byemployee Feiereisen as "small talk"andwas,unlikeChesmore's remarks,not accompanied byother,potentially coercive remarks.Accordingly,we find this a general,innocuous inquiry whichdoes not violate Section 8(a)(1).See,e.g.,Sunny-vale,supra.3.The complaint also alleged that the Respond-ent violated Section 8(a)(5) by engaging in bad-faith bargaining during concession bargaining. Inthis connection,the complaint further alleged thatthe Respondent violated Section 8(a)(5) by failingto provide the Union with certain requested finan-cial information supporting the Respondent's re-quest for concession bargaining and that the Re-spondent engaged in direct dealing with the em-ployees,evidencedboth by holdingmeetings withemployees and by the employee interrogations andthreats discussed above.Judge Norman dismissed these 8(a)(5)allega-tions.In so doing, the judge characterized the con-cession bargaining as a "full and fair airing on awide variety of subjects on both sides"and foundthat, despite the absence of any agreement on anyproposal advancedby either party,substantivegood-faith prevailed.The judgefurther found thatwhere, as here,the Respondent clearly indicatedthat it could afford to meet its contract obligationsand would honor them even if the concession pro-posals were not accepted, there was no obligationto provide the Union with assertedly relevant fi-nancial information. The judge also concluded thattherewas no evidence that the Respondent by-passed the Union and dealt directly with employ-ees.Rather,the judge found that employee meet-ings were not unusual occurrences and that the Re-spondent sought and obtainedthe Union's permis-sion to hold these employee meetings, each ofwhich was attended by at least one unionofficer.We agree with Judge Norman's finding that theRespondent did not engage in bad-faith bargainingduring concession bargaining for the reasons citedin his decision.We also agree with his conclusionthat the Respondent did not independently violateSection 8(a)(5) by refusing to provide the requestedfinancial information for the judge's reasons as de-scribed above,9and we agree with Judge Norman's9 The General Counsel contends that this case is similar toGoodyearAerospaceCorp.,204 NLRB 831,enfd.in part,497 F.2d 747 (6th Cirdismissal of the direct dealing allegations. In dis-missing the direct dealing allegations,we note theevidence as found by the judge shows that the Re-spondent'smeetings were held only after its pro-posals were presented to the Union,that the Unionwas informed of the Respondent's intent to holdthe meetings,and that the meetings were held inthe presence of Union officers.The evidence fur-ther shows that at the meetings all the Respondentdid was to present the proposals as previously pre-sented to the Union.Under these circumstances,we find the meetings did not constitute unlawfuldirect dealing.As noted above,the complaint asserts that the al-leged unlawful interrogations and threats,discussedabove,also constituted direct dealing in violationof Section 8(a)(5). Judge Norman,however,failedtomake anyspecificfindings regarding their8(a)(5) aspects.The General Counsel excepts to thejudge's failure to make these findings.In her brief,theGeneral Counsel argues that by the alleged8(a)(1) conduct the Respondent sought to obtainemployee support for its concession proposals di-rectly.The General Counsel also argues that thisconduct not only constituted an independent viola-tion of unlawful bypassing of the Union and directdealingwith employees,but further evidencedoverall bad-faith bargaining on the part of the Re-spondent.In our above discussion,we have found that re-marks made by Chesmore and Wolfe violated Sec-tion 8(a)(1).We,however, have dismissed allega-tions of bad-faith bargainingwith respect to theRespondent'sactualconduct during concessionbargaining,its failure to provide financial informa-tion to the Union,and its holding of employeemeetings to discuss concession proposals.In thesecircumstances and viewing the nature of the 8(a)(1)violationswe have found, we do not find these8(a)(1) violations sufficient to establish direct deal-ing or overall bad-faith bargaining.4.Finally,the complaint alleged that the Re-spondent violated Section 8(a)(3) and(1) under twotheories.First,italleged that the Respondent vio-latedSection 8(a)(3) underMilwaukee Spring I,supra,265 NLRB 206, where, as part of a plan to1974), in whichthe Board found that the respondent violated Sec. 8(aX5)and (1) by failing to provide requested financial information in connec-tion with its request for concession bargaining. InGoodyear,the respond-ent sought concession bargaining in an effort to remain competitive, butdid not indicate an affirmative intent to abide by the terms of the con-tract in the event that concessions were not granted.Additionally, in pre-senting its proposals at meetings with employees, the respondentinGood-yearrepresented to employees that it was engaged in a "profitless" oper-ation and if it waitedfor theexpiration of the current contract to discussproposed changes, there would be "no need for talking."and that theUnion was unwilling to make the changes.Accordingly, we findGood-year,supra,distinguishable from the instant case. FMC CORP.escape the economic obligations of a collective-bar-gaining agreement,ittransferred the Sea Hawkproject froma unionized to a nonunionized plant,adversely affecting unit employees by the accom-panying lossof work.The complaint also allegedthat the transfer of Sea Hawk independently violat-ed Section 8(a)(3) and(1) because it was in retalia-tion for the Union's refusal to agree to concessionproposals.Judge Norman dismissed these 8(a)(3)allega-tions.In so doing,he distinguished this case fromMilwaukeeSpringI,supra,finding that in this case,unlikeMilwaukeeSpring I,lower laborcosts wereonly one of the reasons the Respondent advancedfor its decision to build the Sea Hawk at BowlingGreen. The judgefurther dismissed the independ-ent 8(a)(3) allegation that the decision to produceSea Hawk was in retaliationfor the Union's failureto agree to concession proposals.In so doing, hecredited the testimony of the Respondent's divisionmanager that the decision was made solelyfor busi-ness reasons,i.e.,higherproductivity,lower scrapcosts,the fact that Bowling Green wasthe princi-pal pedestal crane manufacturing site,and lowerlabor rates,and was not related to the ongoingconcession bargaining which continued thereafter.In connection with this allegation,the judge alsofoundthat the variousalleged job-loss threats andinterrogationsby theRespondent's supervisory per-sonnel made in connectionwiththe Sea Hawk de-cision(as described above)did not truly reflect theRespondent's reasons for its Sea Hawk decision asthey were merely expressions of opinionby lower-level supervisorswhichwere not authorized by theRespondent.We agree with the judge that the various 8(a)(3)allegations should be dismissed.In so doing, wenote that the 8(a)(3) allegation basedon the firsttheory is derived fromMilwaukeeSpring I,whichwas overruled inMilwaukeeSpring II,towhich weadhere.Regarding the second 8(a)(3) theory of thecomplaint,we adopt Judge Norman'sfindings,based in part on credited testimony,that the evi-dence does not support a finding that the Respond-ent sought to retaliate against employeesby trans-ferring the Sea Hawk crane work because of theUnion's failure to agree to the proposed conces-sions.Finally,we alsofind that the two8(a)(1) vio-lations that we have found are insufficient to estab-lish that the Respondent's transfer of the Sea Hawkcrane was for an unlawful purpose.B. Case 18-CA-7971As noted above, the complaint alleged that theRespondent violated Section 8(a)(5) and (1) andSection 8(d) by failing to provide the Union with487an opportunity to bargain about its decision totransfer the assembly and manufacture operationsof small crawler cable cranes(admittedly existingbargaining unit work)from its Cedar Rapids plantto its Bowling Green and Lexington,Kentuckyplants.The complaint further alleged that thistransfer violated Section 8(a)(3) and (1) by its ad-verse effect on bargaining unit employees. Thecomplaint also alleged that the Respondent violatedSection 8(a)(5) and(1) by failing to bargain at theUnion's request about the effects of this transferand by failing to provide or to timely provide cer-tain requested information pertaining to this trans-fer decision and its effect on employees.As noted above,Judge Norman dismissed thiscomplaint in its entirety,finding that the allegedfailureof the Respondent to bargain about thetransfer decision was barred by Section 10(b) andthat as the effects bargaining and information alle-gations were derived from the related charge per-taining to the transfer decision,that Section 10(b)also precluded their consideration. In his supple-mental decision,Judge Gershuny likewise failed tomake legal findings on the effects-bargaining issueon the basis that the terms of the remand did notgive him the authority to do so.He also failed tomake full factual and legal findings regarding theinformation request.The following facts are relevant to our findingson these decision bargaining,effects-bargaining,and information request issues.The record showsthat on May 24,1982, the Respondent announcedthat in light of the Company's reorganization andpursuant to recommendations of a task force, theassembly and manufacture of small crawler cablecraneswould be transferred beginning June 21,1982, from Cedar Rapids to Bowling Green andLexington.On May 24, the Union served notice onthe Respondent that it would grieve the transferand it did so on June 3. On June 2,1982,10 theUnion,inwriting, protested the transfer,requestedeffectsbargaining,and requested information"which would help the Union to discuss this effectproperly."The Union,however,did not make a re-quest to bargain over the transfer decision. OnAugust 6, 1982,by which time the transfer of thesmall crawler cable crane work had begun, the Re-spondent sent the Union a letter with accompany-ing documents in response to the Union's June 2letter.The Respondent,at the hearing,concededthat no effects bargaining took place.First,we agree with Judge Norman's dismissal ofthe allegations pertaining to the Respondent's re-fusal to bargain over the transfer decision. Thei0 Theparties stipulated that the letter is misdated May 2. 1982 488DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDGeneralCounsel initially alleged two theoriesunder which the transfer decision violated Section8(a)(5). ' In dismissing the first theory, we rely, aswe did in dismissing the complaint allegation con-cerning the Respondent's decision to manufacturethe Sea Hawk crane at its Bowling Green plant, onMilwaukee Spring II,supra. Thus, where, as here,the contractcontainsno provision which restrictedor otherwise preserved the performance of smallcrawler cable crane work to the Cedar Rapids fa-cilityor restricted theRespondent's decision-making regarding work relocation, we do not findthat the Respondent unilaterally modified the par-ties'contract in violation of Section 8(a)(5) andSection 8(d) when it decided to transfer this workto its Bowling Green and Lexington plants. Re-garding the second theory, i.e., that the relocationconstituted a unilateral change in the employees'terms and conditions of employment about whichthe Respondent had to bargain, we find that evenassuming arguendothat the Union had a right tobargain about the transfer decision, the Unionwaived this right. Thus, we note that although theUnion received clear notice of the Respondent'sdecision to transfer the assembly and manufactureof the small crawler cable cranes from CedarRapids,itdid not request bargaining over this deci-sion.Accordingly,we dismiss this allegation.""Contrary to Judge Norman, however, we findthateffects-bargainingand information requestissuesare separate issues involving independentevents.12 Thus, our dismissal of the allegation con-cerning a failure to bargainover theRespondent'sdecision to transfer bargaining unit work does notpreclude our consideration of an effects-bargainingallegation on the same transfer issue.See, e.g.,OtisElevator II,supra.Accordingly, based on the factsset forth above, we shall now examine both thetimeliness of the charge regarding the effects-bar-gaining and information request issues and themerits of these allegations.With respect to the effects-bargaining allegation,we first find no merit to the Respondent's conten-tion that this complaint allegation is barred under11 In light of our finding,we find it unnecessary to address the Re-spondent's contentions that the allegation pertaining to the transfer deci-sion was precluded from consideration by Sec 10(b); that the Union hadcontractuallywaived its right to bargain about the issue;or that thematter should be deferred to an arbitrator's decision favorable to the Re-spondent.Further,in light of our dismissal of the 8(a)(5) and 8(d) allega-tions regarding the transfer, we also shall dismiss the derivative 8(a)(3)allegation.Milwaukee Spring11,supra at 604.12 The Respondent contends that if consideration of the complaint isnot barred by Sec 10(b), the complaint should be dismissed in deferenceto an arbitration award on the transfer decision issued in December 1983As we find the effects-bargaining and information request issues are mat-terswhich warrant our independent consideration, we do not find meritto the Respondent's contention that they should be deferred to an arbitra-tion award covering only the transfer decision.Section 10(b). The record shows that the requestfor effectsbargainingoccurred on June 2, 1982,and that acharge alleginga failure to bargain overthe effects was filed December 1, 1982, within the6-month period. Turning to the merits of the alle-gation,we note that the Respondent concedes thatno effectsbargainingtook place.19 Accordingly,we find that the Respondent violated Section8(a)(5) and(1) in failingto accede to the Union'srequest for effects bargaining.14The record shows that the Union's informationrequest of June 2 listed 41 numbered items.15 Ofthese, items numbered 32-33 and 37-41 appear torelate to effectsbargaining regarding the trans-fer.16 The letter includes requests for seniority lists"The Respondent contends that it was not obligated to bargain withtheUnion regarding the effects of the decision to transfer the smallcrawler cable cranes where,inter alia,the transfer had no detrimentaleffect on the bargaining unitWe note that the cases cited by the Re-spondent involve subcontracting in accordance with past practice andwith a minimal effect on employee jobs.In contrast,the facts in this casedo not show a past history of subcontracting.Further,the transfer ofsmall crawler cable crane work constituted approximately 20 percent offuture bargaining unit work at Cedar Rapids Accordingly,we find thesecases inapplicable.14 Although the Respondent concedes that no effects bargaining tookplace,itsuggests in its brief that the Union failed to act on the Respond-ent's offer in its letter of August 6 to bargain about the matters relating tothe transfer Thus,the Respondent argues that the Union waived its rightto bargain over the effects of the decision.The letter,in pertinent part,states.The Company has met with the Union in the past to discuss thesubject of transfer of work and is ready to discuss at the Union's re-quest any other subject that relates to the transfer of work andwhich has impact on the bargaining unit personnelWe note,by its own language,the Respondent's letter fails to respondto or even acknowledge the Union's previous request for effects bargain-ingWe also note that the letter was sent approximately 2 months afterthe transfer had begun.Further,even if this letter were to be construedas expressing the Respondent'swillingness to engage in effects bargain-ing,we note,in view of our finding below,that the Respondent madethis offer at the same time it was unlawfully refusing to provide theUnion with requested information relevant to the effects of the worktransfer and thus precluded a meaningful opportunity to bargain.We thusfind that the Respondent's letter did not satisfy its obligation to bargainabout effects and that the Union's failure to respond to the Respondent'sletter did not constitute a waiver of its right to engage in effects bargain-ing."s Judge Gershuny found that the Union requested 61 numbered items.The letter introduced into evidence lists 41 items1B The General Counsel contends,and the Charging Party does nototherwise contradict,that the first 31 items pertain to the decision totransfer the small crawler cable cranes.As we have dismissed the allega-tion regarding the Respondent's failure to bargain about the decision, wefind it unnecessary to discuss items 1-31 in terms of their relevance or topass on whether the Respondent complied with the Union's request forinformation on these itemsFurther,items 34-36 in the June 2 letter refer to information abouttoxic substances,about substances subject to Federal OSHA or stateOSHAstandards,and reports and/or analyses regarding employee healthmatters.The complaint is narrowly drafted to allege as unlawful the re-fusal to supply information concerning the effects of the decision totransfer the work As we do not construe items 34-36 to relate to thatdecision,we do not further address these itemsFinally,the record shows that in addition to its information request ofJune 2,the Union made requests for timestudies The record also showsthat the Respondent subsequently provided the Union with timestudies.We find it unnecessary to pass on whether the material requested was rel-evant to effects bargaining or whether the Respondent satisfied its obliga-Continued FMC CORP.and lists of any employees on layoff and sick leave.The letteralso makes inquiries concerning employ-ee transfer rights,job assistance,relocation benefits,and severance settlement.The recordalso showsthat the materials signed by its personnel directorand sentby theRespondent to the Union onAugust 6 included a seniority list of employees andinformation concerning retirees.This letter, howev-er, informed the Union that lists regarding employ-ees on sick leave or eligible for workers'compensa-tion should be requested from the labor relationsmanager andfurther that,as layoff lists were regu-larly provided to the Union,the Union should lookto its own records for this information.The letterprovidedno additional information requested bythe Unionregardingeffectsbargaining.It is well established that an employer has a dutyto furnish a union,at its request,necessary and rel-evant information to enable it to carry out its obli-gations as the employees'bargaining representative.Further,under the standardof relevancyappliedby theBoardand the Courts,it is sufficient if theinformation requested is shown to be probably orpotentially relevant.SeeNLRBv.Acme IndustrialCo., 385 U.S. 432 (1967).In this case,the Union's letter clearly requestedeffects bargaining and also clearly requested infor-mationwhich would be relevant to bargainingabout effects.The information requested includedemployee lists,includingseniorityand lay off, andlists of employees on sick leave.The letter furtherrequested,inter alia,information regarding whethertheCompany would provide severance pay andjob assistance.There can be no dispute,and we sofind,that these subjects are clearly relevant to theeffects of the Respondent's transfer decision and in-formation on them would be relevant and neces-sary to the Union to perform its statutory repre-sentative function.Having determined that the requested informa-tion is relevant,we shall now examine the questionof whether the Respondent complied with the re-quest.In this regard,we note that"[i]t is an em-ployer's obligation to provide relevant and materialinformation to the collective-bargaining representa-tive,to make a reasonable effort to secure the re-quested information,and if unavailable,explain ordocument the reasons for the asserted unavailabil-ity [footnote omitted]."Goodyear Atomic Corp.,266NLRB 890,896 (1983).The recordshows that the Respondent providedthe Union with a seniority list, a retiree list, and ation to provide the information requested as it does not appear from thelanguage of the complaint itself or from the General Counsel's and theCharging Party's arguments that a failure to provide the timestudies wasa subject of the complaint489cost benefits list in its August 6 response, sent some2 months after the Union's request.The Companydid not answer or even acknowledge the Union'squestions regarding matters such as severance payor job assistance.Further,in response to several ofthe union questions,theRespondent simply re-ferred the Union to another department in theCompany.We thus find that,inmost respects,the Respond-ent's letter did not respond adequately to theUnion's request for information.We further findthatwhen the Respondent provided the informa-tion sought,itprovided this information in an un-timely manner.The Respondent contends that it complied withthe request for information in good faith andwithin a reasonable amount of time,given that itwas overburdened with requests for informationand it was involved in court litigation and with an-other major layoff unrelated to this case.We findthat these reasons do not excuse the Respondent'sdelay in responding to the Union's information re-quests.We further note that with respect to theRespondent'smerely referring the Union to an-other company department as to certain requestedinformation,itoffers no explanation why it couldnot have taken steps to acquire the information orhave informed the Union sooner of the need toobtain the requested information from another de-partment.Moreover,the fact that the Respondentwas involved with other matters does not explainwhy it did not respond in any way to certain of therequests made by the Union.In summary,having found that the Respondent'sAugust 6 reply to the Union's information bargain=ing request was both untimely and inadequate andthat the Respondent has offered no reasonable ex-planation for its delay in providing the informationor failure to do so, we find that the Respondentviolated Section 8(a)(5) and(1).See, e.g.,FloridaSteel Corp.,235 NLRB 941 (1978).THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and(1) of the Act, we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.Specifically,having found that the Respondentunlawfully refused to bargain with the Union aboutthe effects of its decision to transfer small crawlercable crane work out of the Cedar Rapids bargain-ing unit, we shall accompany our order to bargainwith a limited backpay requirement designed bothtomake whole employees for losses, if any, suf-fered as a result of the violation and to recreate in 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsome practicable manner a situationinwhich theparties'bargaining position is not entirelydevoid ofeconomic consequencesfor the Respondent. 117Weshall do so in this caseby requiring the Respondentto pay backpay to its employeesin a manner analo-gous to that required inTransmarineCorp.,170NLRB 389 (1968), andInterstateToolCo., 177NLRB 686 (1969). Thus, the Respondent shall payemployeesbackpay at the rate oftheirnormalwages when last in the Respondent's employ, from5 days after the Board's decisionuntil the occur-rence of theearliest ofthe following conditions: (1)the date the Respondent bargains to agreementwith the Union on those subjectspertaining to theeffects on its employeesof thedecisionto transferwork out of thebargaining unit;(2) a bona fide im-passe in bargaining;(3) the failure of the Union torequest bargainingwithin 5 days of this decision, orto commence negotiationswithin 5 days of the Re-spondent'snotice ofitsdesire to bargainwith theUnion; or (4) the subsequent failure of the Union tobargain ingood faith; but in no eventshall the sumpaidto any of these employees exceed the amounthe would haveearned as wages fromthe date onwhichhe was laidoff to thetime he was recalledor secured equivalent employment elsewhere, orthe date on whichthe Respondentshall have of-fered to bargain,whichever occurs sooner; provid-ed, however,that in no event shall this sum be lessthan these employeeswould haveearned for a 2-week period at the rate of their normal wageswhen last in the Respondent'semploy. SeeUncleJohn's Pancake House,232 NLRB 438 (1977).Additionally, the record shows that the Re-spondent has permanently closed itsCedarRapids,Iowa plant andhas laid off all unit employees. Ac-cordingly,in lieu of posting,we shall order the Re-spondent to mail a copyof the attachednotice toeach bargaining unit employeewho was on layoffstatus or on the Respondent's payroll atitsCedarRapids,Iowa plant as of the date the Respondentpermanentlycloseditsplant,athisor her lastknown address,as disclosed in the Respondent'srecords.ORDERThe National LaborRelations Boardorders thattheRespondent,FMC Corporation, Cable Craneand Excavation Division,CedarRapids,Iowa, itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a) Interrogating its employees regarding their orother employees'sentiments about the Respond-ent's request for certain midterm contractual con-cessions or threatening employees with job loss ifthe Union fails to agree to the requested conces-sions.(b) Failing to bargain with the United Automo-bile,Aerospace and Agricultural Implement Work-ers of America,UAW, as the exclusive representa-tive of its unit employees,over the effects on unitemployees of its decision to transfer bargaining unitwork(small crawler cable cranes)from its plant atCedar Rapids,Iowa,to its Bowling Green andLexington,Kentucky plants.(c)Failing to comply in a timely and adequatemanner with the Union's request for informationrelevant and necessary to the Union's functioningas the collective-bargaining representative of theunit employees concerning the effects of the Re-spondent'sdecision to transfer bargaining unitwork.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,bargain with the Union over theeffects on unit employees of the Respondent's deci-sion to transfer unit work(small crawler cablecranes)from its Cedar Rapids,Iowa facility to itsBowling Green and Lexington,Kentucky plants.(b)Pay the employees who were laid off as aresult of the work transfer for the period set forthin the remedy section of the decision.(c) Furnish the Union with the information it re-quested concerning the effectsof theRespondent'sdecision to transfer bargaining unit work.(d)Mail a copy of the attached notice marked"Appendix"18 to each bargaining unit employeewho was on the Cedar Rapids,Iowa plant payrollor layoffstatus on the date final notice was givenof the plant's closure. Such notice shall be mailedto the last known address of each employee.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.17 In its motion to dismiss,the Respondent proferred evidence of a ter-mination agreement executed between the parties and dealing,inter alia,with the effects of the Cedar Rapids plant's permanent closing on June28, 1984.We find that this termination agreement dealing with the effectsof the plant's closing in June 1984 does not preclude our remedying theRespondent's failure to bargain about the effects of its decision to transfercertain unit work in May 24, 1982.18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." FMC CORP.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthat we violatedthe NationalLaborRelations Actand has ordered us to post and abideby this notice.WE WILL NOTinterrogate our employees regard-ing their or other employees'feelings about re-quested economic concessions or threaten our em-ployees with job loss if the Unionfails to agree tothe requested concessions.WE WILL NOTfail to bargainwith United Auto-mobile,AerospaceandAgricultural ImplementWorkers of America, UAW, as theexclusive repre-sentative of our unit employeesover the effects ofour decision to transfer bargaining unit work (smallcrawler cable cranes) from our CedarRapids, Iowaplant to our Bowling Green and Lexington, Ken-tucky plants.WE WILL NOT fail to complyin a timely andadequate mannerwith the Union's request for in-formation relevant and necessaryfor the Union'sfunctioning as the collective-bargaining representa-tive of the unit employees concerning the effects ofour decision to transfer bargainingunit work.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL,on requestby the Union,bargain col-lectively with it, over the effects ofour decision totransfer unit work from our Cedar Rapids, Iowaplant to our Bowling Green and Lexington, Ken-tucky plants.WE WILL furnish the Unionwith the informationit requested concerning the effects of our decisionto transfer bargaining unit work.FMC CORPORATION, CABLE CRANEAND EXCAVATOR DIVISIONJamesL. Fox,Esq.,for the General Counsel.RichardH.Schnadig,Esq.andBruce R. Alper, Esq.(Fedder, Price,Kaufman & Kammholz),of Chicago, Il-linois, for the Respondent.Jerome Schur,Esq. (Katz, Friedman, Schur & Eagle),ofChicago,Illinois, for the Charging Party.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN,Administrative Law Judge. Thiscase was tried on March 14-17 and May 24,1983, inCedar Rapids,Iowa,pursuant to an order consolidating491complaintsissued bythe Regional Director for Region18 on February 2, 1983.The complaintinCase 18-CA-7654 isbased on acharge filed by United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, UAW (theUnion) on April 5, 1982.1 On November 26, a complaintwas issued alleging thatthe FMC Corporation (Respond-ent) violated Section 8(a)(1), (3), and(5) of the NationalLaborRelationsAct (the Act) by unilaterallytransfer-ring the manufacture of a pedestal crane known as "SeaHawk" from CedarRapids, Iowa,toBollingGreen,Kentucky. That action is separatelyalleged to be inderogation of Respondent's duty to bargain,an abroga-tionof a collectivelybargained wage schedule and in re-prisal for the Union's failure to agree to "concessions"sought byRespondent beginning on or aboutMarch 31.The allegedtransfers are also claimed to have resulted inthe layoff of approximately100 bargaining unit employ-ees.The complaint further allegesthatRespondent en-gaged in "surface bargaining"with respectto conces-sions,failed or refused to furnish relevant informationsought by the Unionin the course of such bargainingand threatened,surveilled,and interrogated employeesand therebybypassedtheUnionas thecollective-bar-gaining representative.All suchconduct is alleged tohaveoccurred between approximately March 26 andApril 6.The complaint in Case 18-CA-7971 issued on Febru-ary 7,1983, is based on acharge filed by the Union onDecember 1. Thatcomplaint alleges violations of Section8(a)(1), (3), and (5) because of Respondent's alleged fail-ure tobargainover a transferdecision,the claimed ef-fects thereofon unit employees,the abrogationof collec-tive-bargainingprovisions,and Respondent'sdelay infurnishing,and refusal to furnish,purportedlyrelevantinformationsought by the Union afteritwas informed ofthe transferdecision.The Regional Directorinitially deferred considerationof the December1charge underDubo Mfg. Corp.,142NLRB 431 (1963), becausethe issueof Respondent'scontractual authority to transferwork wasthen pendingbefore arbitratorBurtonI.Luskin. On December 20, Ar-bitratorLuskin issuedhis decision and found that thecompany had such express contractual authority.On Jan-uary 25, 1983, theRegionalDirector revoked theDubodeferral,ruling that the arbitrator's decision was "repug-nant" to the Act underSpielbergMfg.Co., 112 NLRB1080 (1955).Respondent contends that the charge inCase 18-CA-7971 wastime-barred underSection 10(b)of the Act.2In both complaints,the General Counsel,'All events occurred in 1982 unless otherwise stated2 Respondent filed three pretrial motions. motion to dismiss,motion tosever,and motion to strike,contending that Respondent's substantive andprocedural due-process rights were violated by. (1) the issuance of com-plaints in both cases based on a new and enlarged Board doctrine ortheory (seeMilwaukee Spring Division,265 NLRB 206 (1982)), which didnot exist at any time when Respondent allegedly engaged in its supposed-ly illegal conduct,and (2) the issuance of a complaint in Case 18-CA-7971 when the Regional Director had failed or refused to establish juris-diction over the underlying unfair labor practice charge pursuant to Sec10(b) of the Act, and when the undisputed facts and law presented to himshowed the absence thereof.Continued 492DECISIONSOF THE NATIONAL LABORRELATIONS BOARDinter alia, seeks return of the work allegedly transferredfrom Cedar Rapids.On the entire record in this case,including my obser-vation of the demeanor of the witnesses, and a thoroughconsideration of the briefs submitted by the GeneralCounsel,Respondent,and the Union,Imake the follow-ingFINDINGS OF FACT1.JURISDICTIONThe complaint alleges and Respondent admits that it isan employer engaged in interstate commerce and that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. TheDecisiontoManufacture the Sea Hawk Craneat Bolling Green,KentuckyFMC (Respondent),a diversified manufacturing com-pany,produces cable cranes,pedestal cranes,hydrauliccranes, and excavators at plants locatedin CedarRapids,Iowa,BollingGreen and Lexington,Kentucky, andWoodstock,Canada.Cranes and excavators may bemounted either on tracks(or crawlers)or on truckbodies and are used inheavyconstruction.Pedestalcranes are produced primarily at Bolling Green and aremounted on stationary platforms and used primarily inoffshoreoil drilling.The Unionhas represented produc-tion and maintenance employeesatCedarRapids since1950 and atWoodstock,Canada, since the mid-1960s.The employeesof the Kentucky plants are not represent-ed by any union.It is undisputed that althoughfor severalyearsRe-spondent successfullymanufactured and sold pedestalcranes used in offshore oil drillings,in 1981,because of ademand for a lighter, more weather resistant hydraulical-ly controlled crane to be mounted on offshore drillingplatforms,the Company's sale of pedestal cranes used inoffshoreoil drillingsfell sharply.Cablecrane and excavator division managements didnot consider a specific product tofillthismarket voiduntilNovember30, 1981.On that day,Product ManagerFrank Foster presented a 12-step program for the design,engineering,and manufacture of Sea Hawk to DivisionManagerRobertPrice and his staff.Price approved boththe Sea Hawk design and its production plan. A shorttime later he recommended it to Vice President andGroupManagerJohnMcKeon who also approved it. Nodecisionwas made at either meeting with respect towhere the Sea Hawk was to be manufactured.Afterhearing arguments on those motions, the motions to strike andsever were denied and ruling on the motion to dismiss complaint in Case18-CA-7971 wasreserved.a UntilMay 1,a divisional operation existed between the companiescable crane and excavator division,whose headquarters and engineeringfacilitieswere in Cedar Rapids,and the hydraulic crane division, whichwas located in Lexington,Kentucky.The otherplants comprised in thecable crane and excavator division were Bolling Green, Kentucky, andWoodstock,Canada.DivisionManager Price testified that although CedarRapids had greater knowledge of hydraulic principles hepreferred the Bolling Green facility because it was al-ready the principal manufacturing location for almost allthe Company's pedestal cranes, was a more productiveand efficient facility than Cedar Rapids, and had lowerlabor rates. Price further testified that he made no selec-tion at that time because Bolling Green,unlike CedarRapids, was then operating at or near capacity and hefeared that it might not be able to manufacture SeaHawk on schedule if that product obtained the marketsuccess Price anticipated.BollingGreen'sworkload diminished significantly inJanuary and February due to a general slackening indemand for all company products caused by a near de-pression in the construction industry.By March 23, pro-duction or build schedule for Bolling Green showed thatsubstantial layoffs would be required unless work couldbe found for the plant.Price further testified that layoffs at Bolling Greenwould result in a permanent loss of a skilled work force.He said he preferred Bolling Green because of the qual-ity,productivity,and other cost advantages it had overCedar Rapids.He said that sometime in the week ofMarch 29,he made the decision to assign production ofSea Hawk to the Bolling Green plant and notified thatplant'smanager of his decision.Price further testifiedthat he informed the rest of his staff on April 5.There isno dispute that at the time of Price's decision,concessionbargaining,which had begun March 26,was then goingon and Price was disappointed in its progress.Also undisputed is the fact that in the several monthspreceding Price's decision,but apparently not known orauthorized by him,preparationswere being made toproduce one Sea Hawk prototype at Cedar Rapids,where such prototypes normally are built and tested.The evidence showed that some structural changes weremade in the old prototype area located on Bolling StreetinCedar Rapids.It is also undisputed that the Sea Hawkis similar in design to other models manufactured at Re-spondent'sCedar Rapids facility and its Bolling Greenfacility and that both facilities had the capability of pro-ducing this new crane.Storage bins were cleared for SeaHawk parts,a few of which were ordered and received,and a"A-I" code or labeling system was developed inorder to expedite the handling of Sea Hawk parts andequipment.Also on March 19,during a managementunion meeting,Frank Foster and Phil McCafferty elabo-rated on the manufacturing and marketing concepts un-derlying Sea Hawk.Despite such preparations and expectations created bythem, the only Sea Hawk produced at all in 1982 was aprototypemanufactured at Bolling Green,Kentucky,months after the charge and complaint in Case 18-CA-7654 was filed.The work thereon required 500 "standardman-hours."a"Standard man-hours"is the time it would take one employee work-ing 100-percent efficiency to perform assignedworkduring a measuredhour.The Companykeeps no record of actual hours worked but the evi-dence shows that Bolling Green, Kentucky plant productivity is approxi-mately 85 percent of standard. FMC CORP.The General Counsel contends that Respondent hadsufficiently committed the Sea Hawk to Cedar Rapids togive rise to a claim that it constituted bargaining unitwork,that Respondent relocated this work in derogationof its bargaining obligations under the Act, and thatCedar Rapids employees were adversely affected as aconsequence thereof.The General Counsel relies on thefollowing to support its contention:What the Union andemployees were told concerning the proposed produc-tion of the Sea Hawk;what preparatory measures weretaken at the Cedar Rapids facility in anticipation of theSea Hawk production;and what the Union and employ-ees were told at the time tie decision to produce the SeaHawk in Bolling Green,Kentucky,was announced.The Union first learned about the Sea Hawk crane at ameeting held on March 19.Respondent's representativesat that time were Frank Foster,product developmentmanager,and Phil McCafferty,plant manufacturing man-ager for the Cedar Rapids facility.5 During that meetingFoster showed the union representatives a model of theSea Hawk and told them it would be built in the "SBay" of the old prototype building.Foster also told theunion representatives that it was Respondent's intentionto get the Sea Hawk off the drawing board and into pro-duction as soon as possible.6 In order to accomplish this,Respondent intended to speed up production by produc-ing more parts itself rather than buying them from sup-pliers.At the meetingMcCaffertysaid that Sea Hawkparts would be given A-1 designation (would receive pri-ority),and that Respondent would begin manufacturingthe parts"before the ink was even dry on the blueprint."McCafferty also stated that because of a downturn inwork,thiswould be an opportune time to build a SeaHawk at Cedar Rapids and, using an overhead projector,gave an elaborate presentation on the Sea Hawk. Em-ployees McDowell and Tollefson testified that they andother employees were told by McCafferty,in the pres-ence of Ron Weaver,divisionmanufacturing manager,that the Sea Hawk would be built in Cedar Rapids.McDowell further testified that McCafferty stated thatproduction would begin within the next few weeks ormonths.Tollefson testified that Foreman Igou told himthat cabs for the Sea Hawk would be built in the "SBay" of the old prototype building.'B. Conclusions with Respect to the Decision to Buildthe Sea Hawk at Boiling GreenIt is not disputed that although the Sea Hawk is basi-cally a pedestal crane hydraulically operated as are othercranes manufactured at both Cedar Rapids and BoilingGreen,it is a new product line. That particular producthad not previously been produced at Cedar Rapids oranywhere else until after the charge in this case was5 Neither McCafferty nor Foster testified at the hearing.6 The proposed building schedule indicates that a prototype was to becompleted by June 1,and that seven machines were to be shipped byFebruary 28, 1983.T It should be noted that at the time of the decision to manufacture theSea Hawk in Boiling Green the manufacture of the prototype had notbegun in Cedar Rapids.Wage rates in Boiling Green were roughly $3.50per hour less than in Cedar Rapids.493filed.No production work was actually performed on itat any time at any plant.The Supreme Court's decision inFibreboard Corp. v.NLRB,379 U.S. 203(1974), and decisions after that haveheld that work"transferred,""relocated,"or "subcon-tracted"and concerning which decision bargaining is re-quired must beexistingbargaining unit work.Even underMilwaukee Spring,supra,there was a relocation of sub-stantialand significant amounts of existing bargainingunit work (assembly operations).There is no duty to bargain where no bargaining unitwork existed at.the time the decision was made:-The de-cisionwas about placement of future manufacturingwork and I am aware of no case that has ruled that inthose circumstances an employer must bargain aboutsuch a decision.To require advance union approval forsuch a decision would invite direct union participation infundamentalmanagementdecisionsrespectingthegrowth and direction of an enterprise and would givethe Union a veto over those decisions at least during thelife of a collective-bargaining agreement.The fact that Cedar Rapids employees believed itwould be built in Cedar Rapids based on the statementsand actions of responsible managers,anticipatory prep-arations,and acknowledged capacities in personnel andequipment to produce it does not in itself create a dutyto bargain.The Board has never equated dissappointedexpectationswith an actual alteration in wages, hours,and terms.and conditions of employment, the only statu-tory subjects over which bargaining is mandatory. More-over,the Board has held that no bargaining obligationcan be imposed unless the employer's decision results ina real change in employment circumstances that are sig-nificantly detrimental to unit employees. See, e.g.,Kenne-cott CopperCorp.,148 NLRB 1653(1964);Rochester Tele-phone Corp.,190 NLRB 161 (1971).Furthermore,the General Counsel has failed to provethat the Sea Hawk decision resulted in the layoff of "ap-proximately 100 employees" as alleged.At best, if any-thingwas lost, considering the evidence that BollingGreen and not Cedar Rapids was the established manu-facturing site for most of FMC's pedestal cranes, andCedar Rapids, the headquarters of division engineering,was the site for prototype production, it was the loss ofwork on the manufacture of one prototype crane. Em-ployees were informed that only one Sea Hawk proto-type model would be built there.Therefore, the mostthat would be lost would be the 500 standard man-hoursor, given Bolling Green's 85-percent productivity level,approximately 565 actual man-hours of work-8The evidence also indicates that because of the lowercost of production at Bolling Green, it was more eco-nomical to produce Sea Hawk there than at CedarRapids.The General Counsel's contention that the deci-sion to place the Sea Hawk production in Bolling Greenwas in retaliation for the Union's failure to agree to con-cessions, which will be discussed later in this decision, is,inter alia,rebutted by the evidence that the concession8 I do not consider such a loss to be a significant detriment to employ-ees as required in the cases cited supra 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiscussions continued for at least four more sessions(April 7,8, 12, and 15)after Price announced the deci-sion to produce Sea Hawk at Boiling Green.There isalso evidence that at the time of the decision,plant man-agement atCedarRapids was actively engaged in seek-ing FMC and non-FMC contracts for the Cedar Rapidsplant.In sum,we have here a decision to build a new prod-uct line at a particular location rather than at another,rather than a transfer of bargaining unit work,despitethe expectations and preparations without any actualproduction and at most a de minimis effect on the bar-gaining unit employees.In the circumstances,I find thatthere was no duty to bargain over the decision to manu-facture the Sea Hawk crane at Respondent'sBoilingGreen plant and, accordingly,I shall recommend the dis-missal of those allegations of the complaint.C. The Alleged8(a)(1) and(3) AllegationsConcerningthe SeaHawkDecisionAccordingto the evidence,the Sea Hawk decision didnot result in any employee terminations,denials of rein-statements,or effectson the bargaining unit employees,as was the case inMilwaukeeSpring,supra.Accordingly,in agreement with the Respondent,I find that the conse-quences of this Sea Hawk decision on unit employeeswere"either totallyspeculative and immeasurable or deminimis."Moreover, the employer's decision inMilwau-kee Spring,supra,though one based on economics, wasinfluenced almost entirelyby the lower labor rates at thenonunion facility.The Boardheld that, for that reason,the relocation constituted a repudiation of a negotiatedwageschedule.In the instant case,however,lower wagerates was one of many factors influencing the decision ofDivisionManagerPrices whotestified that higher pro-ductivityand lower scrap costs at Bolling Green weresignificant considerations as was Bolling Green's estab-lished expertise as the principal pedestal crane manufac-turingsiteand his fear that layoffs at Bolling Greenwould lead to permanent loss of skilled employees toother local enterprises.In other words,lower labor rateswas only one of many reasons that Bolling Green wasselectedover CedarRapids.D. The Alleged Retaliatory Motive for not Agreeing toConcessionsThe complaint alleges that Respondent violated Sec-tion 8(a)(3) in that the Sea Hawk decision was made inreprisal for the Union's failure to agree to concessions.As previously mentioned,employees of Respondent's fa-cilities in Bolling Green and Lexington accepted the con-cessions that the employees at Cedar Rapids rejected.Price admitted that the request for concession emanatedfrom him,that he received periodic reports from J. D.Lewis concerning the status of negotiations of CedarRapids,thathewas very disappointed that CedarPrice testified in a positive and unhesitant manner.The fact that hewas no longer employedby FMCplaces him in a category of a some-what disinterested witness. His testimony was not controverted but rathersupported by other evidenceof record whichinfluences favorably hiscredibility.Rapids' employees refused what other employees accept-ed, and that the disparity in wage rates was a factor inthe ultimate decision to produce the Sea Hawk in Boll-ingGreen.Price,however, denied any connectionamong the concessions,negotiations,and decision. Pricetestified that he made the decision during the week ofMarch 23,that the Union flatly rejected any economicconcessions on March 26,and that the decision was com-municated to Bolling Green officials during the week ofMarch 29.In sum,the General Counsel contends that theCompany's articulated business reasons are a pretext tocamouflage the Company's retaliatory motive.That con-tention is based almost entirely on the timing of Price'sdecision in relation to apparently stalemated concessionmeetings.The evidence also shows however,that at thesame time that Price made the Sea Hawk decision, otherof Respondent'smanagers were making efforts to bringwork into Cedar Rapids from other companies and FMCdivisions.Union witness Dusil testified that he attendedthe April 7 meeting and that McCafferty spoke about hisefforts to bring work from other companies includingGardner-Denver,and that at that time the Company haddecided not to produce the Sea Hawk in Cedar Rapids.When such alleged retaliatory treatment of employees iscoupled with evidence of favorable or beneficial conductBoard cases have held no reprisal was involved. SeeService Spring Co.,263 NLRB 812 (1982);Rice Food Mar-kets,255 NLRB 884 (1981).I am constrained to concludethat the General Counsel's alleged retaliation against theUnion for refusing to agree to concessions was themotive behind the Sea Hawk decision must fall in viewof the evidence that the Respondent made efforts at thesame time of the Sea Hawk decision to secure work foritsCedar Rapids plants.As for the interrogation by foremen and other supervi-sors and other statements concerning connecting the SeaHawk decision with the Union's refusal to agree to con-cessions,I am not persuaded that Respondent either au-thorized or condoned such lower echelon people tomake such statements nor do I believe that the remarkstruly reflected Respondent's reasons for its Sea Hawk de-cision.Moreover,the lower echelon supervisory person-nel were as anxious to have the Sea Hawk built in CedarRapids to protect their own jobs as were the rank-and-file employees.I view their remarks as merely expressingtheir individual opinions as well as indicating their frus-trations over the decision to build the Sea Hawk in Boll-ing Green and not Cedar Rapids.I shall therefore rec-ommend the dismissal of the 8(a)(3) allegation with re-spect to the interrogations and remarksby thesuperviso-ry personnel concerning the Sea Hawk decision.1.The concession meetingsOn or about March 23,Respondent instituted a wagefreeze and benefits reduction for salaried employees at allplants and for hourly employees at Bolling Green andLexington,Kentucky. Such became effectiveon April 1.At thesame time Respondent sought the comparable,economic, and certain noneconomic changes from theUnion for both the Cedar Rapids and Woodstock,Canada plants. An initial eight-point proposal was pre- FMC CORP.495pared by J. D. Lewis, CedarRapids' director of person-nel, and presented by him at the outset of concessionmeetings.The firstthree proposals were purely econom-ic and involved freezes on wagesand "COLA"and theelimination of personal daysoff.The balance of the re-quest involved noneconomic issues effecting plant pro-ductivity.The concession meetings took place in sevenseparate sessions from March 26 throughApril 15.Respondent and the Union have been parties to succes-sive bargaining agreements,the most recent of which iseffective by itstermsfrom April 1,1981, until April 1,1984.The agreement applies to employees employed attwo plants located inCedarRapids.ment,but, instead,sought to obtain temporary economicand noneconomic relief in order to make Cedar Rapidscompetitive.That remained the Company's position withrespect to similar union requests at all subsequent meet-ings.3.TheMarch 29 meetingLewisreviewed the eight-point concession proposaland then discussedthe relativelysudden increase andavailable operating capacity at Bolling Green due toorder cancellations and its implications for the highercost and less efficientCedarRapids plant.l o2.TheMarch 26 meetingOn March 26 a meeting was held between representa-tivesof theRespondent and the Union.The Union wasinformed the sales prospects were bleak and that conces-sions were necessary in order for the Cedar Rapids facili-ty tocompete with other clients within the corporationand with outside competitors.At theconclusion of themeeting,Respondent proposed,and the Union agreed,the Respondent be permitted to meet with the employeesand inform them of conditions in the marketplace. At notime did the Union agree that Respondent could meet di-rectlywithemployees to discuss proposed concessionsand contract modifications.BillStewart,theUnion'sInternational representative,informed Respondent's rep-resentatives that in the absence of financial data disclos-ing the need for concessions, the Union would not dis-cuss economic mattersfurther butwould be willing todiscuss noneconomic matters.In attendance at that meeting,besides Bill Stewart,was James Hurtt,then local presidentof the Union, whoacted as chief spokesman for the union negotiating com-mittee.Stewart appeared at the first meeting and at thefinalmeetingonly. J. D. Lewisacted as the principalcompany spokesman at all the meetings. Also present onbehalf ofRespondent was RonaldWeaver,division man-ager of manufacturing.Lewisand Weaver spoke initiallyabout the cost-saving instituted for salary and nonunionhourly employees and the glum outlook facingboth theCompany and its industry.Lewis then stated that theCompany was seeking comparable concessions at CedarRapids.Stewart responded saying that when companiesrequest concessions, it is the UAWpolicy and practice torequest financial information supporting the need forsame.Steward then requested it. Lewis replied thatFMC was not asking for concessions because it could notafford to meet the contract terms, thatif the Union didnotagree to economic concessions, the Company"would honor the contract"and further,if the Unionpreferred to talk about noneconomic matters, the Com-pany woulddo thatinstead.That remained the Compa-ny'spositionwith respect to financial informationthroughout concession meetings.Stewart asked if the Company would consider certainquid pro quos for concessions and mentioned such mat-ters as profit sharing,a layoff moratorium,and a guaran-tee that work not be transferred from Cedar Rapids inthe future.Lewis repeated that the Company was not in-terested in reopening the collective-bargaining agree-4.The meetings of March 30 and April 7, 8, 12,and 15The meetings after March 29 followed somewhat thesame pattern as the earlier meetings without reachingagreement on any of the concession requests or othermatters.The Unionrefused to deviate in any respectfrom the contract and the Company refused to entertainrequests for financial information or to expand discus-sions to includefringe benefitssuch asprofitsharing,early retirement,or a moratoriumon layoffsand trans-fers.After theMarch 30 meeting,the Union at the Compa-ny's request agreed to and distributed to its memberscopiesof FMC'smodifiedfive-point concession proposal.The Union did not bringthis proposal to a membershipvote.5.The alleged refusal to bargain in good faithduring concession meetingsThe complaintinCase 18-CA-7654 alleges,in effect,thatRespondent'soverall conduct, and particularly itsrefusal to provide relevant financial information and toconsidertheUnion'sproposals,constitutethe type ofbad-faithbargaining prohibited under Section 8(d) andSection 8(a)(5) and(1) of the Act.Section 8(d) of the Act expresslyrelieves both partiesto a collective-bargaining agreement of any obligation tobargain concerning modifications that are to be effectiveprior to expiration of the agreement.In the instant case,Respondent,during thefirst year of a 3-year agreement,10 The Union never asked for any financial information or other datato buttress the comparisons that McCafferty made at that meeting be-tween the costs at Bolling Green and Lexington and Cedar Rapids. How-ever, Union President Hurtt questioned the statements or stressed that theKentucky plants were nonunion and naturally less costly for that reason.Hunt then referred to recent Ford and General Motors settlementsasking whether the Company would negotiate over profit-sharing andsimilar matters and suggested the Company undertake further cutbacks inits salaried work force. Lewis declined. Lewis then said the contract wasstill in effect and would not expire until April 1984. The Union then re-peated its request for general financial information and Lewis again re-fused stating that the books would not be opened and that there wouldnot be any opening of the contract. He further stated that to open bookswas saying that they cannot financially meet their obligations under thecontract and that the Respondent was not saying that, that they couldmeet their financial obligations under the contract and that was not theissueat hand.On either March 29 or the day after the Respondent altered its eight-point concession proposal and presented a five-point proposal instead. Itmodified its wage freeze proposal and three of the productivity requests. 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproposed that the Union accept certain concessions andcontract modifications.The Union,of course,could haverefused to consider or discuss such matters.However,faced with representations that concessions were neces-sary for survival and to remain competitive,the Unionmet with Respondent and seriously considered its pro-posal.Respondent refused,however,toprovide theUnion with what the General Counsel considers the in-formation necessary and relevant to the Union's evalua-tion of Respondent's claims.The Respondent, on theother hand,stated its position clearly and emphaticallythat it could afford to continue with the existing contractand that the financial condition of the Cedar Rapidsplants was not relevant and, accordingly,refused to pro-vide the financial information requested by the Union.Iam persuaded by the evidence that the Companyacted with as much"good faith"as the Union.With re-spect to the allegation of surface bargaining,the evi-dence shows that seven separate concession meetingswere held within less than a 3-week period and apparent-ly all but one were considerably lengthy.The Interna-tional representativewas invited by the Company toattend and did participate in the first and last meetings.An examination of the transcribed minutes of these meet-ings shows that each party listened to the concerns aboutconcession proposals of the other.The Union discussedthe 4-day work schedule,the pay raise for and layoffsamong the salaried work force, the staffing and perform-ance of the Cedar Rapids personnel department,and thenumber of arbitration cases, among other things. TheCompany modified its original concession list and agreedto discuss only noneconomic issues and, when the Unionasked,the Company committed itself to reconsider itsposition on short-term concessions if such were grantedand business then improved.The meetings appeared tobe conciliatory,open,and responsive throughout. Ifagreement were possible,itappears that both were seek-ing it.It is true that the Company did not agree to union pro-posalswith respect to early retirement,profit sharing,and job security. And the Union refused to accept any ofthe Company's original or modified concession proposalsor to put the proposals to a membership vote. Eachparty continually reminded the other that the contractwas the law.In the circumstances,Ibelieve that therewas a full and fair airing of a wide variety of subjects atthe concessionmeetings and despite the absence ofagreement on any proposal advanced by either party,substantive good faith prevailed.I therefore will recom-mend dismissal of those allegations of the complaint al-leging bad-faith bargaining on the part of Respondent.The contention that Respondent independently violat-ed Section 8(a)(5) by failing to provide the Union withdivision financial information it requested as soon as theCompany asked for concessions is also unsupported bythe evidence.The record shows that Respondent has never claimed"inability to pay"or any financial impediment to meetingits contractual commitments.Rather,from the beginning,Company Negotiator Lewis consistently reassured theUnion that it could afford to meet its contract obligationsand would honor them even if its concession effortsfailed.Moreover,Company RepresentativeMcCafferty,in a session on April 15,provided specific evidence ofthe Company's ability to pay when he said that the divi-sion had earned approximately$500,000 in fiscal 1981.NLRB v. Truitt Mfg. Co.,351 U.S.149 (1956).What was relevant,however,was the data presentedby the Company to support the Company's unfavorablecomparison of Cedar Rapids productivity,quality con-trol, and other costs with the Boiling Green and Lexing-ton plants.However,theCompany'sclaims in thatregard did not precipitate any information or requestfrom the Union.The Union merely argued the validityof the comparison or excused them on the grounds ofany advantage the Kentucky plants possess is attributableto their nonunion status.The Union did not seek the kindof information truly relevant to the issues under discus-sion.I am persuaded,therefore,that the complaint allega-tions alleging that the Company refused to provide theUnion relevant financial information violated Section8(a)(5) should be dismissed and I shall so recommend.6.The alleged bypassingThe complaint in Case 18-CA-7654 allegesthat theCompany bypassed the Union by threatening employeesor questioning them with respect to their attitude towardconcession proposals.The GeneralCounsel contends theRespondent bypassed the Union and took its case direct-ly to its employees,and interrogated and threatenedthem concerning the proposed concessions and contractmodifications.Itfurthercontends that Respondent'soverall conduct and particularly its refusal to providerelevantfinancialinformationand to consider theUnion'sproposals constitutethe type ofbad-faith bar-gaining prohibited under Section 8(d) and Section 8(a)(5)and (1) of the Act. The GeneralCounsel citesGoodyearAerospaceCorp.,204 NLRB831 (1973),enfd.in part 497F.2d 747 (6th Cir. 1974), stating that the material facts inGoodyearare in virtually all respects identical to the factsherein.Idisagree.In that case,the employer proposed mid-term concessions and contract modifications; claimedthat it was not competitive because of its relatively highlabor costs;refused to supply any financial informationto document its claim;and dealt directly with and threat-ened its employees with regard to the proposed conces-sions.In those circumstances,theBoard concluded:"Where,as here,a party proposes an unsettling changeduring the contract term,he indicates a desire not tohold firm tothe terms and conditions of the contract, atleastwith respect to the change.In this situation there isno reason for not requiring him to fulfill his normal bar-gaining obligation about the proposal which he himselfinitiated, if the other party requests it." 204 NLRB at832.UnlikeGoodyear,the Respondent in the instant casedid not indicate a desire not to hold firm to the termsand conditions of the contract but did just the opposite.It stated that it could and would meet the conditions ofthe contract if the union refused to grant the conces-sions.InGoodyear,in view of the employer's statement FMC CORP.that it could no longer afford the higher labor costs, thefinancial information to support the employer's positionwas indeed relevant and necessary to the Union in thebargaining process.The Employer'snormal bargainingobligations do not include a duty to provideirrelevantin-formation.The evidence shows that employee meetings were notunusual at the Cedar Rapids plants and that particularmeetings in question took place only after concessionproposals were presented to and thoroughly discussedwith the Union and after the Company had informed theUnion of its intention to meet with employees and toobtain the Union's agreement and encouragement. More-over,one or more union officers were invited to and didattend every meeting to listen and monitor what tookplace.The General Counsel's position is that although themeetings between the company officials and the employ-ees are not alleged as unlawful bypassing in the com-plaints,the record evidence summarized here is impor-tant in determining whether Respondent bargained inbad-faith concerning the proposed concessions and con-tractmodifications.The General Counsel further con-tends that that does not however,preclude a finding thatRespondent in fact bypassed the Union and dealt directlywith employees.To offsetRespondent's contention thatthe presence of employer officers of the local union pre-cludes such a finding the General Counsel cites the lettersent by the Union President Hurtt as expressing theUnion'svigorous opposition to the Company's con-duct. 111Ido not agree with the General Counsel that themanner in which the Company planned and held em-ployee meetings,its solicitation of union cooperation andthe Union's presence at those meetings supports the com-plaint allegation of bad faith on the part of Respondent. Ishall therefore recommend dismissal of those allegations.Moreover,I do not find any "by-passing."7.Case 18-CA-7971 andthe 10(b) issueOn May 24,the union committee was informed that adecision to transfer parts and fixtures in connection withitsdecision to transfer work on its small crawler craneline from Cedar Rapidsto Kentuckyhad been reachedand would be implemented within the month.On beingI I There is in evidence,G.C Exh 11, a letter dated March 31 from"Jim J.Hurtt, UAW President,"to "Bob Price"that reads as follows:Dear Bob:This is to serve official notice to FMC Crane and Excavator Divi-sion of the Union'sNotice to Terminate the Companys [sic] dealingdirectly to[sic] our union membership.The Company is trying torenegotiate contract language and benefit by acting to undermind[sic] the representing union UAW, Local 299. We demand this repa-titishmanor [sic]be stopped immediately.Also the company has made comments of a threatening nature toour membership of cheaper labor costs and routing of work on acomparison of non-union FMC plants.We will reserve the legalrights[sic] to pursue this action in a manor [sic]of not freedom ofspeech but damaging to union and company.N.L.R.B.Section8(aX5), 8(aX3) and 8(aXl).Apparently,though not entirely clear,the above letter was making ref-erence to Respondent's conduct at the meetings.There is no evidence theunion representatives who attended made any protests to Respondent'srepresentatives at the time the alleged conduct was taking place.497so informed,Local President Hurtt immediately servednotice on Respondent that he would grieve and fileNLRB charges.He said that the transfer violated theparties' letter of agreement regarding subcontracting,that the Union would grieve the action and file NLRBcharges.On June 3 the Union did grieve.On June 21,the Union also sought and obtained ex parte a temporaryrestraining order prohibiting the transfer of tooling, fix-tures,and parts from Cedar Rapids.However,the Uniondid not file a charge with the NLRB until December 1, 6months and 6 days after the day that it had been in-formed of the transfer.Respondent's decision was announced by Ron Weaverat a company-union meeting held May 24.He read aletter fromGroup Operations Manager Smith, datedMay 20,as follows:With the next (non-division)structure basically inplace,we are now proceeding to implement some ofthe concepts recommended by the taskforce.Within the next 30 days,we will move assembly op-erations of the small cable crawlers to the BoilingGreen plant;fabrication,welding,and related ma-chining operations to the Lexington plant withmuch of the gear and shaft operations remaining atthe Cedar Rapids plant.Weaver then stated that the transfer of parts ultimatelyto be fabricated,welded, and assembled would com-mence on June 21,and on the same day,due to contin-ued poor business conditions,a plant shutdown of ap-proximately 4 to 6 weeks' duration would begin. Ac-cording to Weaver's testimony the June 21 date for bothshutdown and parts transfer was intentionally coincidentin order to accomplish the latter with minimum disrup-tion from what otherwise would be normal plant activi-ties.Weaver also stated that he anticipated that machin-ing or manufacturing of gears and shafts, then being per-formed at all plants, eventually would be centralized atCedar Rapids.At no time since the announcement on May 24 has theUnion orally requested bargaining about the decision orthe possible effects thereof on the unit.On June 3, LocalPresident Hurtt gave Weaver a letter with a four-pagequestionnaire form attached. The letter stated that theCompany had violated the contract and purported toseek"effects"bargaining.BeginningJune 20,WilliamHolz, labor relations manager,responded to the letterand to other informational requests. Holz delivered tothe Union much data and explanatory cover material inresponse to the Union's request.on June 29,after hearing, the TRO was dissolved andthe transfer of fixtures and parts resumed. The plantshutdown caused by general economic conditions endedin the first week of August and employees laid off as aresult were recalled.Through October 1, the work forcecontinued to build small cranes in accordance with theestablished production schedule,and Cedar Rapids con-tinued to fabricate gears and other parts to the end of theyear. However,in the last quarter of 1982, Bolling Greenassembled five small crawler cranes,each of which re-quired 200 standard labor hours. 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD8.Conclusions with respect to the 10(b) issueIt iswell established that the Board and courts haveheld that the 6-month statute of limitations in 10(b) startsto run on the date the union (or employee) is fully andfairly informed of the facts that give rise to the allegedunlawful conduct.SoutheasternMichigan Gas Co.,198NLRB 1221 (1972), enfd. 485 F.2d 1239 (6th Cir. 1973).As previously stated, the Union first learned of the relo-cation at a meeting held on May 24. The actual reloca-tion of work commenced on June 21. The charge involv-ing the relocation of the small crawler cranes was filedon December 1.According to the General Counsel, the 10(b) periodcommenced on June 21 and not on May 24 as contendedby Respondent. The General Counsel relies, inter alia, onFarmingdale IronWorks,249 NLRB 98, 99 (1980), tosupport its contention that in 8(d) cases generally, it istheactand not theannouncementof the act that triggersthe commencement of the 10(b) period. InFarmingdalehowever, theactand not the announcement became thestarting point because the announcement was not clearand unequivocal. Here however, and the record is clear,on May 24, the union committee was clearly and un-equivocally informed that a decision to transfer parts andfixturesfromCedar Rapids to Kentucky had beenreached and would be implemented within the month.Union President Hurtt understood precisely what wassaidand its implications because he immediately servednotice on the Company that he would grieve and fileNLRB charges. Not only did the Union know of factsthat could support a charge but acted on that knowledgewith every apparent intention of filing one. Notwith-standing, nothing was done until after 6 months from theannouncement of the decision. The TRO proceedingcommenced; the arbitration was heard; and only afterthat, on December 1, did the Union file its charge. In ad-dition, there was no obligation to furnish the Union withinformationwith respect to the parts transfer becausethat bargaining obligation was subsidiary to and depend-ent on the existence of an obligation to bargain about thedecision itself.Accordingly, if indeed a bargaining obli-gation did arise, it arose with the announcement of acompany decision on May 24, a date beyond the 10(b)period.In the circumstances, the informational delay and re-lated allegations in the complaint cannot revive a legallydefunct charge. I will therefore recommend dismissingthe complaint allegations based on the language of theDecember 1 charge as untimely under Section 10(b) aswell as other allegations in the complaint deriving fromthat charge including the informational delay and relatedallegations in the complaint and theallegationthat theparts transfer was in retaliation for the Union's failure toagree to concessions a year earlier. That allegation wasnever made a subject of a timely charge and therefore ittoo must be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2)of the Actand is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Respondent has not violated Section 8(a)(1), (3), and(5) of the Act as alleged in the complaint.3.The charge filed with regard to the relocation ofthe small crawler crane and the complaint based thereonare barred by Section 10(b) of the Act.[Recommended Order for dismissal omitted from pub-lication.)James L. Fox, Esq.,for the General Counsel.Richard H. Schnadig (Vedder, Price, Kaufman & Kamm-holz),of Chicago,Illinois,for the Respondent.Jerome Schur, Esq. (Katz, Friedman, Schur & Eagle),ofChicago,Illinois,for the Charging Party.SUPPLEMENTAL DECISIONWILLIAM A. GERSHUNY, Administrative Law Judge.By Order dated 30 October 1985, I was designated tosupplement the findings and conclusions of the 23 Octo-ber 1983 decision of Administrative Law Judge GeorgeNorman (now retired), in accordance with the Board'sremand order of 6 July 1984.I conducted a telephonic pretrial conference on 15 No-vember 1985, the parties filed statements of position inJanuary 1986 about the issues to be decided, and Re-spondent filed a motion to dismiss on 19 December 1985,allegingmootness based on the expiration of the laboragreement, the permanent closure of the plant, and a 1March 1985 termination agreement incorporating "acomplete understanding by the parties concerning theshutdown [of the plant], employee termination and theeffects of both." The agreement and the other factual as-sertions of the motion are undisputed and are made apart of the record for purposes of this supplemental deci-sion.With this exception, the findings and conclusionsherein are made on the existing record and briefs. Credi-bility resolutions are made, of course, without consider-ation of witness demeanor.1.TheMotion to Dismiss:Respondent seeks dismissalon grounds of mootness, based on uncontroverted factsoccurring subsequent to the 1983 hearing. In remandingthese cases, the Board expressed the "opinion that a fulldisposition of the issues in this proceeding [includingthose held in abeyance] requires additional factual andlegal findings." Given such explicit, limiting instructions,Iam without authority to entertain the motion. Never-theless, the termination agreement and other factual as-sertions concerning expiration of the contract and plantclosure have been received in evidence, to permit theBoard, if it is so disposed, to consider Respondent'smootness contention.2.The 8(a)(1) Allegations in Case 18-CA-7654: (a)Paragraph 5(a) of the complaint alleges that Plant Man-ager McCafferty, at a meeting of employees, threateneda loss of existing jobs if concessions were not accepted.The only witness to support this allegation, former Stew-ard Brundrett,was uncertain whether the threat wasmade by McCafferty or by Division Manager Weaver.Both admittedly are supervisors. None of the other ninewitnesses called by the General Counsel to testify aboutthosemeetings confirmed Brundrett's testimony of athreat. Indeed, one such witness, Dusil, testified that no FMC CORP.such threat was made. Based on the record evidencealone,I am unable to creidt the testimony of Brundrettfor the reasons that it is vague,uncertain,and totally un-supported in this respect by any other witness called bythe General Counsel.Accordingly,paragraph 5(a) of thecomplaint is dismissed for want of evidence.(b)Paragraph 5(b) of the complaint alleges thatPowers unlawfully interrogated employees concerningtheir position on concessions and unlawfully threatenedloss of jobs.The latter is unsupported by any testimonyand is dismissed for want of evidence.Brundrett testifiedthat such an inquiry was made of him by Powers, who,admittedly,is a supervisor. Powers, employed elsewhereat the time of the hearing,did not testify.There is noreason to discredit Brundrett's version of this one-on-oneconversation with a company supervisor.Itwas an in-nocuous question-what did the"guys out in the shop"think of the concessions-and was combined with anopinion by Powers that the salaried employees weremaking greater concessions than the hourly employees.Brundrett's response-that it would destroy the Unionand was one-sided-indicates that Brundrett certainlywas not intimidated by the inquiry,but this, of course, isirrelevant.Tested objectively,the interrogation was co-ercive in nature and,hence, violativeof the Act.(c)Paragraph 5(c) alleges that Chesmore unlawfullyinterrogated employees concerning their position on con-cessions and threatened them with loss of work. Ches-more admittedly is a supervisor.Employee Campbell tes-tified that he and several other employees were asked byChesmore what they thought of the concessions and thatChesmore was afraid the facility might lose the SeaHawk project.None of the other coworkers was calledto testify.Chesmore denied making the inquiry,but ad-mitted that he and other foremen were instructed tolearn employee sentiment.I credit Campbell's testimony,despite its vagueness about the details of the inquiry andother remarks and, on this record,find that the inquirywas violativeof the Actdespite its informal nature. As Istated above,the question,viewed objectively,was a co-ercive one. Moreover,I find that Chesmore's remarks, inresponse to a general employee question,that"the Com-pany could shut the door Monday morning if it wantedto" and that he was "afraid we would lose the Seahawkproject,"are sufficiently suggestive of a threat of loss ofjobsif concessions were not agreed to, as to constitutean independent violation of Section 8(a)(1) of the Act.(d) Paragraph 5(d) alleges that Klingman,admittedly asupervisor,interrogated employees concerning their posi-tions on concessions.Employee Feiereisen testified with-out contradiction that Klingman"asked...what Ithought...was the feelings of the employees about theconcessions."Tested objectively,the question constitutesa coercive,and thus unlawful, interrogation.(e)Paragraph 5(e) alleges that Uldrich,admittedly asupervisor, threatened employees with loss of work ifconcessions were not agreed to. Employee Rhoads wasthe General Counsel's only witness.He testified that heand two other employees were urged to vote for theconcessions and that,later,he overheard Uldrich say totwo other supervisors that the Sea Hawk crane would bebuiltelsewhere unless concessions were granted. Al-499though the remark was not addressed to Rhoads and notintendedto be heard by him, heinterjected, "at leastwe'll getto build a prototype." He testifiedthat Rhoadsreplied,"No, it goes south,too."Uldrichdenied thelatter conversation(the only one alleged as a violation)and the GeneralCounsel didnot call anyof the otherparticipants.Under thecircumstances,I cannot find thata threat was made,in the absenceof corroborating testi-mony.But, even assuming the statement to have beenmade,itdoes not constitute a violation.The conversationduring which the statement was made was a private one,between supervisors in a supervisor'soffice.Itwas notintendedfor employeeconsumption.The fact that it wasoverheard by a unit employeewho voluntarilyenteredthe office in themidstof theconversation does not con-vert an otherwiselawfulstatement into an unlawfulthreat of loss of employment.Thisallegation is dis-missed.(f)Paragraph 5(f) alleges that Hootman,admittedly asupervisor,unlawfully interrogated an employee con-cerning hisand otheremployees'views on concessionsand threatened him with loss of employment if conces-sionswere not accepted.Brundrett testified that Hoot-man asked him on 5 April what he thought about theconcessions. Brundrett"believed" Hootman also said: "Ifwe wantedto protectour jobswe probablyought toaccept those concessions"; therewas insufficientworkfor all the Company's plants; and(after reviewing his af-fidavit),"ifwe wanted that contractwe'd probablybettermake the concessions."Iam unable to creditBrundrett's testimony.Again,itwas too vague and un-convincing to carry the General Counsel's burden.Clear-ly,Brundrett was confusing several different conversa-tionswith more than one supervisor.Clearly, he wasunsure what was said by Hootman and,clearly,he usedhis affidavitas a prop, rather than as a refresher. Thisalone tendsto destroyany confidence in his testimony.Accordingly, this allegation must be dismissedfor wantof proof.(g) Paragraph 5(g) of the complaint allegesthatWolfe,admittedly a supervisor,threatened employees with lossof jobs ifconcessionswere not granted.EmployeeBrown testified that,on 6 April,Wolfe came into hiswork area,slammed some doors,and said,"You guyshave done it now.You didn't take those concessions, andnow we are going to move[thework]out of cedarRapids," and "It won'tmake any difference anyway.They are going to close the plant within30 days." An-other employee who was present was not called by theGeneral Counsel.Wolfecould not recall making suchstatements,but, as chief steward for 8 years,Wolfe testi-fied he was aware that threats were unlawful.On thisrecord, I have no basis for not crediting the testimony ofBrown.Wolfe's remarksclearlyreflected his frustrationabout deteriorating business conditions at the plant. Nev-ertheless,when taken in context, they amounted to anexplicit threatthat jobswould be lost unless concessionswere granted to the Company and, thus,were violativeof Section 8(a)(1).3.The8(a)(5) and(1) AllegationsinCase18-CA-7971:In its remandorder, the Board noted that,inCase 18- 500DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCA-7971, Judge Norman "did not fully address the fac-tual and legal aspects of the Union's requests to bargainabout the effects of the transfer decision ... or to pro-vide certain requested information in that case and Re-spondent's compliance therewith." The Board orderedthat specific factual and legal findings be made (1) "re-garding Respondent's alleged refusal to bargain about theeffects of its decision to transfer work" and (2)itsal-leged refusal to provide certain requested information,including, but not limited to, the relevance of the infor-mation requested and the degree to which Respondentcomplied with this request."(a) Effects Bargaining:First, it should be noted that theremand order seeks further findings only with regard tothe effectsbargaining allegationsof paragraph 10 of thecomplaint. Further findings about thedecisionbargainingallegations of the same paragraph are not encompassed inthe Order.Second, it should be noted that the relevant factsabout effects bargainingare not indispute. The decisionto relocate was announced at a company-union meetingon 24 May 1982. The Union announced that it wouldgrieve the action and file an unfair labor practice charge.A grievance was filed on 3 June and denied on 20 De-cember. A restraining order was obtained by the Unionin the district court on 21 June and was dissolved on 29June. The charge was filed on 1 December, more than 6months after the initial announcement. Admittedly, awritten request for effects bargaining was made by letterdated 2 June and, by letter dated 6 August, the Companyreplied that it was ready at the Union's request "to dis-cussany other subject that relates to the transfer of workand which has impact on the bargaining unit personnel."There is no evidence of any further union request, oralor written, and, admittedly, no effects bargaining wasconducted. Counsel do not suggest what further findingsmight be appropriate under the Board's remand order.Because the issue of whether an obligation existed toengage ineffectsbargaining is closely intertwined with,and dependent on, thedecisionbargaining issue that theBoard has held in abeyance, I am unable to make conclu-sions of law at this time.(b) Request for Information:Approximately 61 individ-ual requests for information were submitted by theUnion, and the Company provided voluminous docu-ments in response. The posthearing briefs of the partiesdo not address the items individually, the relevance ofeach, or the adequacy or inadequacy of each piece of in-formation provided. The General Counsel treats the in-formationissueonly by way of footnote, noting that"Although Respondent ultimately furnished some of therequested information . . . the relocation [of the work]already has been consummated," but failing to discussany particular request or response. Respondent com-ments only that "It is beyond the scope of this brief andthe reader's endurance to attempt a detailed analysis ofthe propriety and relevance of each of the [61] questionsoriginally propounded by the Union in its June 2, 1982letter." The Charging Party's brief (as supplemented on 8January 1986) makes only limited reference to individualitems of requested information. Presumably counsel haverecognized that the posture of this case, both at the timeof the hearing and at present, does not warrant the timeand expenseof preparing the type of detailed analysisthatwould be essential to the factfinder. I am reluctant,at this late date in the proceeding, to direct counsel toprepare suchan analysisand, not having presided overthe receipt of this voluminous documentary evidence, Iam unable to do the analysis apparently directed by theBoard.In addition, I take note of the fact that almost 4 yearshave lapsed since the decision to relocate; that the con-tract expired in 1985; that the Cedar Rapids plant hasbeen permanently closed since June 1984; and that theUnion and the Company have entered into a terminationagreementon 1 March 1985 encompassing severence payand benefits of unit employees. Under these circum-stances, I do not believe the Board intended to requirethe kind of detailed analysis of the information requestedand provided, which its Order appears to suggest.''If no exceptionsare filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and allobjectionsto them shallbe deemed waived for all pur-poses.